DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to Priority have been considered but are now considered moot due to the current amendment of claim 108. Additionally, the rejection under 35 U.S.C. 102 has also been withdrawn due to the correction of Priority. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or reasonably suggest: A defibrillation system for synchronized cardioversion of a patient comprising: a first housing comprising: a first shock delivery circuit configured to be controlled by a first processor for delivery of a first shock; a measurement circuit configured to receive electrocardiogram (ECG) signals and measure ECG parameters based on the ECG signals, and the first processor configured to: analyze the ECG parameters, and initiate communication of a synchronization signal for a second processor for delivery of a second shock; and a second housing that is separate from and external to the first housing, the second housing comprising: a second shock delivery circuit, and the second processor, wherein the second processor is configured to: receive the communication of the synchronization signal from the first processor, and control the second shock delivery circuit to deliver the second shock in response to the synchronization signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939.  The examiner can normally be reached on M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA M ALTER/Primary Examiner, Art Unit 3792